DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Receipt is acknowledged of the request for continued examination, amendment and response filed 9/15/2021. Claims 1, 2, 4 and 6-28 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.


Claim 1, 2, 4, 6-13, 15, 18 and 20-28 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by, or under 35 USC 103 as being unpatentable over Sinke et al. (US4, 048,288).
Regarding claims 1, 8-10, 21, 23,24,and 28, Sinke discloses a method comprising heating granular salt, comprising salt crystals (column 3 lines 1-2) to a temperature above the boiling point of water (exemplary 300 deg. C, see column 4 lines), which is close to the upper limit of 250 deg. C in claim 10, and in claims 23 and 28, at least about 110 deg. C as in claim 8, at least about 148 deg. C as in claim 9, followed by spraying an aqueous slurry of an additive wherein the temperature of the salt is sufficiently high that the salt remains above the boiling point of water for a first period of time after the slurry is applied thereto.   The slurry in Sinke has particles of size less than 60 microns, preferably less than 45 microns.  According to the current disclosure, a liquid solution of additives is used, and the liquid solution can readily permeate through the voids in each salt crystal and the water of the solution can be flash evaporated/boiled away to leave solely the additives dispersed throughout the voids of each salt crystal as well as coated over an exterior surface thereof [0011]. Therefore, the end effect is that on evaporation of water, solid particles are dispersed throughout the salt crystal, which is not different from the end effect achieved with the slurry in Sinke.  Regarding the limitation of “rock salt”, rock salt is by definition, “granular sodium chloride”, and according to the current specification rock salt is an exemplary material in the method of the invention [0011].
Regarding claim 6, the liquid additive slurry includes magnesium oxide, for example, known to be used in deicing.

Regarding duration of heating of rock salt in claim 2 applicant has not shown any unexpected advantages of rapid heating. Sinke discloses heating salt to 300 deg. C by any known method.
Regarding claim 4, according to the current disclosure [0015] “The first period of time can be less than about 1 minute in some embodiments.” The disclosure therefore merely indicates a possibility, and the time period claimed, after the liquid additive is applied for which the rock salt remains above the boiling point of water is variable. This limitation has therefore not been given patentable weight.  Flash vaporization of water is expected in Sinke in view of the heated salt. 
Regarding the size of salt crystals, in claims 21, 22,24 and 27, Sinke discloses exemplary sizes of 1 mm (column 2 lines 61 and 62) and a crystalline form of salt (column 3 lines 1-2). Applicant has not demonstrated any unexpected significance of the size of salt crystals, except for convenient use in a specific application. The crystal length is therefore not considered critical in the method of the invention.
Regarding claim 11, reciting bagging salt at a temperature in the claimed range, according to the specification, this temperature range is selected to prevent melting packaging plastic, which is a practical selection by one of ordinary skill in the art based on the type of packaging material used.  Regarding the lower limit of temperature, the selected temperature is close to the upper limit of “ambient temperature”   defined in Sinke (column 1 lines 61-62) in which range salt absorbs atmospheric moisture, and is therefore an obvious selection to reduce moisture absorption.
Sinke is applied immediately after the salt is heated above the boiling point of water.
Regarding claim 15, the claim is directed to an effect of heating which occurs in Sinke as well.
Regarding claim18, the salt in Sinke has a moisture content of less than 1% as it is heated to a temperature of 300 deg. C that is well above the boiling point of water.  
Regarding claim 13, Sinke discloses for example phosphates that are known to inhibit corrosion.
Regarding claim 20, the salt in Sinke is not pelletized.
Claims 1, 2, 4, 6-13, 15, 18 and 20-28 are therefore anticipated by or obvious over the disclosure in Sinke.
Claims 14, 16, 17 and 19 are  rejected under 35 U.S.C. 103 as being unpatentable over Sinke as applied to claim 1 above, in view of Neal (US 2018/0230350 Al).
	Regarding claims 14 and 16, Sinke does not disclose a dye or liquid additive solution comprising additives as claimed. However, Neal discloses a method of infusing salt comprising heating salt and applying a liquid additive solution to the heated salt to create an infused salt intended for deicing purposes. Neal discloses that salt particles having a moisture content of about 0.1 wt. % or less are infused with deicing liquid comprising glycerol, and additives selected from dyes, corrosion inhibitors and chemical deicers, [0026] [0014][0017] as claimed. The infusion occurs at warm temperatures to encourage absorption of the deicing fluid into interstitial spaces between salt particles resulting in uniform distribution of deicing fluid and the deicing liquid is slowly released Sinke and Neal  are directed to infusing additives into salt, it would have been obvious to one of ordinary skill in the art to include known additives suitable for an intended purpose (deicing composition) and suitable solvents as claimed, in a method in Sinke with a reasonable expectation of success. 
Regarding claim 17 and 19,  Neal  discloses  adding  dry  additives  prior  to  pelletization.  However, one of ordinary skill in the art would know that dry additives such  as  color  or  calcium  magnesium  acetate  in deicing compositions can be applied as a coating on the outer surface, presenting an obvious modification of the method.  
Response to Arguments
Claim amendments the previous rejections moot. However, upon further consideration, new grounds of rejection are indicated in the current office action.
Correspondence
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793